Announcements by the President
Ladies and gentlemen, on 4 June, we commemorated the 22nd anniversary of two important events. On this day in 1989, the authorities of the People's Republic dealt with the protesters in Tiananmen Square in such a way that the protests ended in bloodshed. We all remember this.
Also on the same day, 22 years ago, the first partly-free parliamentary elections took place in Central and Eastern Europe, in Poland, where candidates of the democratic opposition won, taking almost all the seats which were open to a free vote. Of these seats open to a free vote, the representatives of the democratic opposition won every seat bar one in the Senate. They won all the remaining seats in the Sejm as well as the Senate.
These two anniversaries remind us how much has changed in Europe and how we Europeans were able to push through changes in Central and Eastern Europe with minimal losses, which culminated in the reunification of Eastern and Western Europe.
° ° ° °
Ladies and gentlemen, I will now give you some very important information. During the part-session which has just been opened, there will be a fire drill, with no prior warning. A similar drill will take place during the June mini-session in Brussels. You have been informed of the details via e-mail. You have all received an e-mail explaining what you should do when the alarm sounds. We do not know at what time the alarm will sound, but we should familiarise ourselves with the instructions and act on them when the alarm is sounded. In a few minutes, I will send you all another e-mail reminder and detailed instructions on what you should do when the alarm sounds and what it consists of. All this information will be found in the e-mail.
° ° ° °
I would also like to inform you that Mrs Koch-Mehrin has informed me of her resignation from the position of Vice-President of the European Parliament with effect from 11 May 2011. Pursuant to Rule 18 of the Rules of Procedure, I declare this position vacant.